Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 27, 2020

                                       No. 04-19-00896-CV

                                     IN RE P.G.D, JR. et al.,

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA00361
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. On January 15, 2020, this court notified the court reporter responsible
for preparing the record that the reporter’s record, which was due to be filed on January 9, 2020,
was late. On the same date, the court reporter filed a notice of late record requesting a fifteen-day
extension of time to file the reporter’s record. The request is GRANTED. It is ORDERED that
the reporter’s record must be filed in this appeal no later than January 24, 2020. TEX. R. APP. P.
35.3(c). Further requests for extensions of time will be disfavored.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court